          Case 1:20-cv-00632-JSR Document 36 Filed 02/21/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 KRISTOPHER R. OLSON,
 CHRISTOPHER LOPEZ, WARREN                        Case No. 1:20-cv-00632-JSR
 BARBER, CHRISTOPHER CLIFFORD,
 AND ERIK LIPTAK, individually and on
 behalf of all others similarly situated,

                      Plaintiffs,

                     v.

 MAJOR LEAGUE BASEBALL; MLB
 ADVANCED MEDIA, LP; HOUSTON
 ASTROS, LLC; and BOSTON RED SOX
 BASEBALL CLUB, LP,

                     Defendants.


    DEFENDANT HOUSTON ASTROS, LLC’S NOTICE OF MOTION TO DISMISS
                    THE AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of its Motion to Dismiss, Defendant Houston Astros, LLC, by its attorneys, Vinson & Elkins,

L.L.P., respectfully moves this Court, before the Honorable Jed S. Rakoff, United States District

Judge, United States District Court, Southern District of New York, at the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, Courtroom 14B, New York, New York, at

a date and time to be set by the Court, for an order pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, dismissing the Amended Complaint with prejudice, for Plaintiffs’ failure to

state a claim upon which relief can be granted.

       PLEASE TAKE FURTHER NOTICE pursuant to the Court’s Scheduling Order signed on

February 7, 2020, any opposing memoranda must be served on or before March 6, 2020, and any

reply memoranda must be served on or before March 13, 2020.
        Case 1:20-cv-00632-JSR Document 36 Filed 02/21/20 Page 2 of 2



Dated: February 21, 2020
                                                         Respectfully submitted,



                                                         /s/ Hilary L. Preston
                           Michael C. Holmes (admitted   Clifford Thau
                           pro hac vice)                 Hilary L. Preston
                           2001 Ross Avenue              VINSON & ELKINS LLP
                           Suite 3900                    1114 Avenue of the Americas
                           Dallas, TX 75201              32nd Floor
                           Tel: 214-220-7814             New York, NY 10036
                           Fax: 214-999-7814             Tel: 212-237-0000
                           mholmes@velaw.com             Fax: 917-849-5342
                                                         cthau@velaw.com
                                                         hpreston@velaw.com


                                                         Attorneys for Houston
                                                         Astros, LLC




                                              2
